Exhibit 99.1 EXECUTION VERSION RESTRUCTURING AND SUPPORT AGREEMENT This RESTRUCTURING AND SUPPORT AGREEMENT is made and entered into as of January 14, 2012 (this “Agreement”) by and among (i) Catalyst Paper Corporation (“CPC”) and certain of its subsidiaries and affiliates (collectively, the “Applicants” or “Debtors”); and (ii) the undersigned holders or investment advisers or managers of discretionary accounts that hold the 2016 Notes (as defined below) or 2014 Notes (as defined below) (each, an “Initial Supporting Noteholder” and the majority of Initial Supporting Noteholders, where each Initial Supporting Noteholder will have one vote and a majority of votes will govern, the “Majority Initial Supporting Noteholders”).1The Debtors, each Initial Supporting Noteholder and each person or entity that becomes a party hereto in accordance with the terms hereof are collectively referred to as the “Parties” and individually as a “Party.” RECITALS WHEREAS, the Debtors and the Initial Supporting Noteholders are negotiating restructuring and recapitalization transactions with respect to the capital structure of the Debtors, including the Debtors’ obligations under: (i) the 11% Senior Secured Notes due December 15, 2016 (the “Senior Secured Notes”) issued by CPC pursuant to that certain Indenture, dated as of March 10, 2010 (as amended, restated, supplemented, or otherwise modified from time to time, the “Senior Secured Notes Indenture”), by and among CPC, as issuer, certain of its affiliates, as guarantors, Wilmington Trust FSB, as trustee (in such capacity, the “2016 Trustee”), and Computershare Trust Company of Canada, as collateral trustee (in such capacity, the “Collateral Trustee”); (ii) the Class B 11% Senior Secured Notes due December 15, 2016 (the “Class B Senior Secured Notes,” and, together with the Senior Secured Notes, the “2016 Notes”) issued by CPC pursuant to that certain Indenture, dated as of May 19, 2010 (as amended, restated, supplemented, or otherwise modified from time to time, the “Class B Indenture,” and, together with the Senior Secured Notes Indenture, the “2016 Indentures”), by and among CPC, as issuer, certain of its affiliates, as guarantors, the 2016 Trustee and the Collateral Trustee; and (iii) the 7.375% Senior Notes due March 1, 2014 (the “2014 Notes” and together with the 2016 Notes, the “Notes”) issued by CPC pursuant to that certain Indenture, dated as of March 23, 2004 (as amended, restated, supplemented, or otherwise modified from time to time, the “2014 Indenture”), by and among CPC, as issuer, certain of its affiliates, as guarantors, and Wells Fargo Bank, National Association, as trustee (the “2014 Trustee”), pursuant to the terms and conditions set forth in the Restructuring Term Sheet attached hereto as Exhibit A (the “Term Sheet”) and in this Agreement which are intended to form the basis of (i) a plan of arrangement (a “Plan” and, together with any Plan in a CCAA Plan Proceeding or the US Cases (each as defined herein) consistent in all respects with the Term Sheet and this Agreement, the “Plans”) in connection with proceedings to be commenced under section 192 of the Canada Business Corporations Act (the “CBCA”) and, subsequently, chapter 15 of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) or, alternatively (ii) proceedings commenced pursuant to the Companies’ Creditors Arrangement Act (the “CCAA”) and the Bankruptcy Code, as set forth more specifically in this Agreement and the Term Sheet (collectively, the “Transactions”); 1 For the avoidance of doubt, the Initial Supporting Noteholders shall not include those holders of 2014 Notes or 2016 Notes who execute one or more Joinder Agreements (as contemplated below). NOW, THEREFORE, in consideration of the covenants and agreements contained herein, and for other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Party, intending to be legally bound hereby, agrees as follows: AGREEMENT Section 1.Agreement Effective Date and Joinder. 1.1Agreement Effective Date.This Agreement shall become effective and binding upon each of the Parties at 12:01 a.m., New York City time, on the date on which counterpart signature pages of this Agreement shall have been executed by the Debtors and delivered to Akin Gump and Goodmans and counterpart signature pages of this Agreement shall have been executed by one or more Initial Supporting Noteholders and delivered to the Debtors (the “Agreement Effective Date”). 1.2Joinder.Each holder of Notes or investment adviser or manager of discretionary accounts that hold the Notes that is not a Consenting Noteholder and which executes a Joinder Agreement substantially in the form attached hereto as Exhibit B shall be deemed, as of the date of such execution, for all purposes of this Agreement to be a Party to this Agreement as a Consenting Noteholder, and this Agreement shall be deemed to have been amended as of such date to include such holder of Notes or investment adviser or manager of discretionary accounts that hold the Notes as a Consenting Noteholder; provided that, except as expressly amended as contemplated by this section, each provision of this Agreement shall remain in full force and effect, unamended. Section 2.Term Sheet.The Term Sheet is expressly incorporated herein and is made part of this Agreement. The general terms and conditions of the Transactions are set forth in the Term Sheet; provided, however, that the Term Sheet is supplemented by the terms and conditions of this Agreement. In the event of any inconsistencies between the terms of this Agreement and the Term Sheet, this Agreement shall govern. Capitalized terms used but not defined herein have the meanings set forth in the Term Sheet. 2.1Consent Rights (a)Notwithstanding anything to the contrary contained in this Agreement, the following consent and consultation rights regarding certain aspects of the Transactions as set forth in this Section 2.1 shall apply (terms not otherwise defined herein shall have the meanings ascribed to such terms in the Term Sheet): (i)The following shall be acceptable to (A) the Majority Initial Supporting Noteholders and (B) all holders of 2014 Notes that have executed this Agreement (as distinct from a Joinder Agreement) as of January 14, 2012 (collectively, the “Initial Supporting Unsecured Noteholders”):(1)the securities exchange on which the New Common Stock and the New Warrants shall be listed; (2) the terms of the Warrant Agreement; (3) the corporate governance documents of reorganized CPC and the reorganized Debtor subsidiaries; (4) the Transaction Documents; and (5) the Initial Order. 2 (ii)The following shall be acceptable to the Majority Initial Supporting Noteholders, in consultation with the Initial Supporting Unsecured Noteholders:(A) the Exit Facility, to the extent necessary; and (B) the treatment of unexpired leases and executory contracts. (iii)The Debtors’ new labor contracts and/or collective bargaining agreements shall be acceptable to the Debtors and not objected to by the Majority Initial Supporting Noteholders, in consultation with the Initial Supporting Unsecured Noteholders; provided, however, that the Debtors shall provide the Majority Initial Supporting Noteholders with not less than 3 business days from the date on which all relevant materials pertaining to the new labor agreements are provided to counsel to the Majority Initial Supporting Noteholders to determine whether to object to such new labor agreements.All relevant materials pertaining to the new labor agreements shall also be provided to counsel for the Initial Supporting Unsecured Noteholders. (iv)In the event that an Initial Supporting Noteholder sells the entirety of its Notes holdings: (i) to a single transferee that executes a Joinder Agreement in respect of the Initial Supporting Noteholder's entire position, the transferee shall be deemed an Initial Supporting Noteholder in the place of the transferor unless a majority of the remaining Initial Supporting Noteholders does not agree to admit such person as an Initial Supporting Noteholder; or (ii) to multiple transferees that execute Joinder Agreements, the transferee's position as an Initial Supporting Noteholder will be determined by a majority of the remaining Initial Supporting Noteholders. (b)This Section 2.1 may not be amended, modified or waived without the express written consent of the Majority Initial Supporting Noteholders and the Initial Supporting Unsecured Noteholders. Section 3.Commitments Regarding the Transactions. 3.1Support of the Transactions and the Plans. (a)As long as this Agreement has not been terminated in accordance with the terms hereof, each Initial Supporting Noteholder and each holder of 2014 Notes and/or 2016 Notes who executes a Joinder Agreement (such holders, together with the Initial Supporting Noteholders, the “Consenting Noteholders”) agrees, in compliance with the timeframes set forth in this Agreement, that it shall, subject to the terms and conditions contained herein: (i)on a timely basis, negotiate in good faith all documentation relating to the Transactions, including all solicitation material in respect of the Plans (collectively, the “Solicitation Materials” and together with the Plans, court materials and all other documentation relating to the Transactions, the “Transaction Documents”), which Transaction Documents shall contain provisions consistent in all respects with the Term Sheet and this Agreement and shall contain such other provisions as are reasonably satisfactory to the Majority Initial Supporting Noteholders and the Initial Supporting Unsecured Noteholders; 3 (ii)permit all necessary disclosures in the Solicitation Materials of the contents of this Agreement, including but not limited to the aggregate principal amount of outstanding 2016 Notes, 2014 Notes and, if applicable, common shares of CPC (“Common Shares”) held by the Consenting Noteholders; (iii)support the Plans and the transactions contemplated thereby, including without limitation (A) by indicating in court its support for the Transactions and the Plans; (B) by voting its claims (within the meaning of section 101 of the Bankruptcy Code and any comparable provisions of Canadian law, its “Claims”) against the Debtors with respect to the 2016 Notes, 2014 Notes and, if applicable, Common Shares held by the Consenting Noteholders to accept the Plans by delivering its duly executed and completed ballot accepting such Plans on a timely basis, and in any event within the period for responses specified in the Solicitation Materials, following the commencement of the solicitation and its actual receipt of the applicable Solicitation Materials; and (C) by not changing or withdrawing (or causing to be changed or withdrawn) such favorable vote; and (iv)not, directly or indirectly, in any material respect, (A) object to, delay, impede, or take any other action to interfere with confirmation or consummation of the Plans and acceptance or implementation of the Transactions or (B) propose, file, support, solicit or vote for any restructuring, workout, plan of arrangement, or plan of reorganization for the Debtors, other than the Plans. (b)Each Consenting Noteholder also agrees that unless this Agreement is terminated in accordance with the terms hereof, it will not, directly or indirectly, exercise any right or remedy for the enforcement, collection, acceleration or recovery of any of the 2016 Notesor2014 Notes against the Debtors that is materially inconsistent with the Term Sheet and this Agreement or instruct the 2016 Trustee or the 2014 Trustee to take any such action with respect to the 2016 Notes or 2014 Notes, respectively, that is materially inconsistent with the Term Sheet and this Agreement; provided, however, that, except as otherwise set forth in this Agreement, the foregoing prohibition will not limit any Consenting Noteholders’ rights under any applicable indenture, credit agreement, other loan document, and/or applicable law to: (A) terminate or close out any swap agreement, repurchase agreement, or similar transaction with the Debtors to the extent the underlying agreement permits such termination or close-out or (B) appear and participate as a party in interest in any matter to be adjudicated in any case under the Bankruptcy Code, CBCA or CCAA, as applicable, concerning the Debtors, so long as such appearance and the positions advocated in connection therewith are not materially inconsistent with the Plans, this Agreement and such Consenting Noteholder’s obligations hereunder. 3.2Commitment of Debtors. (a)As long as this Agreement has not been terminated in accordance with the terms hereof and as otherwise provided herein, each of the Debtors agrees, in compliance with the timeframes set forth in this Agreement, that it shall, subject to the terms and conditions contained herein: 4 (i)support and complete the Transactions embodied in the Term Sheet and this Agreement; (ii)do all things necessary and appropriate in furtherance of the Transactions embodied in the Term Sheet and this Agreement, including, without limitation: (A)filing on or before February 3, 2012 an application for an interim order (the “Interim Order”, which for the purposes of Section 3.2 and 6.1 hereof, does not include an interim order that may be sought in advance for an interim stay of proceedings but not for a solicitation of votes on a CBCA Plan) under section 192 of the CBCA (the “CBCA Proceeding”) in the Supreme Court of British Columbia, Vancouver Registry (the “Canadian Court”) to achieve the following timeline: (1)holding meetings of the holders of the 2016 Notes and 2014 Notes no later than 35 days following the entry of the Interim Order (the “Voting Meetings”); (2)(x) obtaining a consent resolution of existing shareholders (by a simple majority) as required to issue the New Common Stock (as defined in the Term Sheet) pursuant to the TSX rules on or before the Shareholder Vote Date (as defined below) (the “Shareholder Resolution”), (y) obtaining an order of the Canadian Court or other exemption under applicable law providing that no vote or meeting of the existing shareholders is required, on or before the Shareholder Vote Date (the “Shareholder Order”), or (z) holding a meeting of existing shareholders not later than 35 days after the entry of the Interim Order (the “Shareholder Vote” and the “Shareholder Vote Date”); and (3)obtaining final approval of the Plan by the Canadian Court by no later than 40 days following entry of the Interim Order (the “Final Order”); (4)implementing the Transactions pursuant to the Plan by no later than three business days (which shall mean, for purposes of this Agreement, any day other than a Saturday, Sunday or a day on which banks in New York, Toronto or Vancouver are authorized or obligated by applicable law to close or otherwise are generally closed) following entry of the Final Order (the “CBCA Plan Implementation”); (B)provided that a CCAA Plan Proceeding (as defined herein) is not commenced, obtaining orders of the United States Bankruptcy Court for the District of Delaware (the “US Court”) under chapter 15 of the Bankruptcy Code, recognizing in full force and effect in the United States the Interim and Final Orders of the Canadian Court within 3 business days of entry of the Final Order; 5 (C)in the event the Debtors have not obtained the requisite votes or approvals by the deadlines set forth in Section 3.2(a)(ii)(A) hereof, the Debtors shall immediately (but no later than 3 business days after such deadlines)commence (i) an application for an initial order (the “Initial Order”) under the CCAA in form and substance satisfactory to the Majority Initial Supporting Noteholders and the Initial Supporting Unsecured Noteholders (the “CCAA Plan Proceeding”), and (ii) proceedings under the Bankruptcy Code (the “US Cases”) reasonably satisfactory to the Majority Initial Supporting Noteholders and the Initial Supporting Unsecured Noteholders; provided, however, that in such case, the Initial Order shall include: (a) any required provisions confirming that the votes cast in favor of the CBCA Plan shall stand as votes in favor of a CCAA Plan to implement a recapitalization and restructuring plan consistent in all respects with the Term Sheet under the CCAA; and (b) if necessary to meet the requisite threshold under the CCAA after the application of clause (a) above, a provision calling for meetings of the holders of the 2016 Notes and 2014 Notes, as applicable, to cast votes for the CCAA Plan (the “CCAA Solicitation”) in which case the Consenting Noteholders shall support and vote in favor of such CCAA Plan in the same manner and to the same extent they have agreed to support the Transactions under a CBCA Plan, and, as appropriate, the Company shall seek an order for sanction of such Plan under the CCAA; provided, further, however, that the CCAA Solicitation shall be completed within no later than 14 days after the commencement of the CCAA Plan Proceeding and if the statutory requisite thresholds for approval of the CCAA Plan are not achieved within such 14 days the CCAA Plan shall thereupon immediately be deemed to have failed, without further order of the Canadian Court (the “CCAA Plan Failure”).To the extent that the Debtors fail to commence a CCAA Plan Proceeding in accordance with the terms hereof, within 3 business days of the deadlines set forth in this Section 3.2(a)(ii)(C), the members of the steering group of 2016 Notes (the “Steering Group”) shall be entitled to seek the entry of the Initial Order in the form referred to in clause (i) of this Section 3.2(a)(ii)(C) and the Debtors and the Consenting Noteholders shall not contest the granting of such relief (the “Steering Group Relief”). (iii)take all steps necessary and desirable to cause the effective date of any Plans to occur within the time frames contemplated by this Agreement; (iv)cooperate and work in good faith with Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), Fraser Milner Casgrain LLP (“FMC”) and Goodmans LLP (“Goodmans”) to prepare or cause the preparation of the Solicitation Materials, Plans and all related materials and provide draft copies of such documents to Akin Gump, FMC and Goodmans within a reasonable amount of time prior to the solicitation of votes on a Plan or commencement of the CBCA Proceeding, CCAA Plan Proceeding and US Cases, as applicable; (v)use commercially reasonable efforts (including recommending to shareholders, holders of the 2016 Notes and holders of the 2014 Notes that they vote to approve the Plans) to achieve the timelines in Section 3.2(a)(ii)(A) hereof; 6 (vi)obtain any and all required regulatory and/or third-party approvals for the Transactions embodied in the Term Sheet and this Agreement; (vii)pursue, support and use commercially reasonable efforts to complete the Transactions in good faith, and use commercially reasonable efforts to do all things that are reasonably necessary and appropriate in furtherance of, and to consummate and make effective, the Transactions, including, without limitation, using commercially reasonable efforts to satisfy the conditions precedent set forth in this Agreement; and (viii)not take any action that is materially inconsistent with, or is intended or is likely to interfere with consummation of, the restructuring and the Transactions embodied in the Term Sheet and this Agreement. (b)Regardless of whether the Transactions are consummated, the Debtors shall promptly pay any and all documented and reasonable accrued and unpaid out-of-pocket expenses incurred by the Initial Supporting Noteholders in connection with the negotiation, documentation, and consummation of this Agreement, the Term Sheet, the Solicitation Materials, and all other documents related to the Plans and the Transactions.In addition, the Debtors shall pay all reasonable and documented fees and expenses of (i) Akin Gump, FMC, Moelis & Company, Goodmans, Houlihan Lokey Capital, Inc. and U.S. counsel to the Initial Supporting Unsecured
